Citation Nr: 0510542	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969, and died on September [redacted], 2001.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The appellant 
testified at a November 2003 Travel Board hearing before the 
undersigned.  The Board sought an Independent Medical Expert 
(IME) opinion in this matter.  The appellant has waived RO 
initial review of the opinion.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange in Vietnam.

2.  The veteran died in September 2001; the cause of his 
death is reasonably shown to have been a respiratory cancer.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the determination below (because the appellant is 
not prejudiced by the decision), the Board finds no good 
reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) on this claim.  
I.  Facts

The veteran's service medical records contain documents 
reflecting that he served in Vietnam.  Specifically, in July 
1968 he was seen at the 71st Evac. Hosp. for fever of 
undetermined origin (suspected malaria initially) and 
returned to duty recovered; and in May 1968 he underwent a 
Military Assistance Command - Vietnam malaria debriefing.  
His service medical records are negative for any mention of 
complaints of findings pertaining to a respiratory cancer.  

In October 2000 the veteran filed a claim seeking service 
connection/compensation for metastatic disease, moderately 
differentiated squamous cell carcinoma.  In November 2000, VA 
received a letter from P. F., M.D., that the veteran provided 
a history of exposure to Agent Orange during service in 
Vietnam.  He suffered from cancer of the head and neck with 
metastasis to the bone.  Dr. P. F. stated that he was not 
able to provide a professional opinion regarding the etiology 
of the veteran's cancer as related to herbicide exposure.  In 
February 2001, the RO denied the veteran's claim of service 
connection.  

On VA examination in August 2001, the impression was end-
stage disease secondary to squamous cell carcinoma of the 
oropharynx.  The examiner commented that this cancer should 
be considered similar to carcinoma of the larynx and trachea, 
and that therefore the cancer was as likely as not secondary 
to military experience with [the veteran's] history of 
herbicide exposure.

As noted previously, the veteran died September [redacted], 2001.  
The immediate cause of death listed on his death certificate 
was head and neck cancer.  The appellant filed an application 
for VA death benefits in June 2002.  In support of her claim, 
she submitted a March 2001 statement from Dr. P. F., which 
asserts that the veteran's cancer was in the same region of 
the exact same tissue type as cancer of the trachea or 
larynx.

The RO sought a medical opinion, and an October 2002 
statement by two physicians, one an oncology specialist, 
opined that although the tissue type of the veteran's 
oropharynx cancer may have been similar, it was not a cancer 
of the larynx or trachea (and therefore not encompassed in 
38 C.F.R. § 3.309(e)).  After the RO denied the appellant's 
claim in October 2002, she submitted a November 2002 
statement from Dr. P. F., stating that the veteran's head and 
neck cancer should fall under 38 C.F.R. § 3.309(e).  In 
another letter in June 2003, Dr. P. F. continued to opine 
that the veteran's malignancy was essentially the same as 
that of "respiratory cancers (cancer of the lung, bronchus 
larynx, or trachea)."  

Noting the conflicting medical evidence, the Board sought the 
opinion of an independent medical expert.  Such opinion, in 
an October 2004 report from C.W., M.D., a professor of 
medicine in an oncology program associated with the National 
Cancer Institute, is of record.  After reviewing the claims 
file, Dr. C. W. stated that head and neck cancer is a cancer 
of the respiratory tract because of anatomical location, 
function, and type of tissue (squamous cell carcinoma), 
which, notably, was the pathological diagnosis for the 
veteran.  Dr. C. W. noted that the veteran's private 
physician (Dr. P. F.) may not have had all the pertinent 
facts when he stated in November 2002 that he could not opine 
whether the veteran's cancer was herbicide exposure related, 
and that he fully agreed with Dr. P.F.'s later (June 2003) 
opinion, except that the likely primary cancer was found in 
the base of the tongue and adjacent structures (per the 
pathology report).  In summary, Dr. C.W. concluded that the 
veteran died of a respiratory cancer.  

II.  Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §  3.312.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, the following, 
among other diseases, shall be service-connected even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113, and 38 C.F.R. § 3.307(d) are also satisfied:  
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

III.  Analysis

It is neither alleged, nor shown, that the veteran's death-
causing cancer was manifested in service or in the first 
postservice year, so as to warrant service connection on the 
basis that it became manifested in service and persisted or 
on a presumptive basis as a chronic disease (under 
38 U.S.C.A. § 1112(a)).  In essence, the appellant seeks 
service connection for the cause of the veteran's death based 
on a theory that the veteran died due to a disease 
(respiratory cancer) that is presumed service connected in 
veterans who served in Vietnam during the Vietnam era.  

It is well-established that the veteran indeed served in 
Vietnam.  Thus, the critical question before the Board is 
whether he died of a "respiratory" cancer.  When the case 
initially came before the Board, it was noted that the 
medical evidence in this matter was conflicting.  A VA 
examining physician had opined in August 2001 that the 
veteran's cancer was similar to cancers of the trachea and 
larynx, and the veteran's treating oncologist provided 
several opinions to the effect that the veteran's head and 
neck cancer was the same as (and of the same tissue type) as 
larynx and trachea cancers.  A report by two VA physicians, 
one an oncologist, opined essentially that while the 
veteran's cancer of the oropharynx was similar to trachea and 
larynx cancers, it was not the same.  Pursuant to statutory 
authority (38 U.S.C.A. § 7109; 38 C.F.R. § 20.901), the Board 
obtained an IME opinion to resolve the inconsistency.

In essence, the IME opined that because of its location, 
function, and significantly tissue type (squamous cell 
carcinoma) the veteran's death-causing head and neck cancer 
was indeed a respiratory cancer (included in 38 C.F.R. 
§ 3.309(e)).  The IME opinion is based on a review of the 
entire record, including the conflicting opinions noted 
above; is by an expert eminently qualified, a professor of 
oncology in a program associated with the National Cancer 
Institute; and contains an explanation of the underlying 
rationale.  For these reasons the Board finds the IME opinion 
ultimately persuasive.  As the evidence supports the 
appellant's claim (that the veteran, who served in Vietnam, 
died of a respiratory cancer), she has met the evidentiary 
burden required, warranting a grant of the benefit sought.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


